DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
Claims 17-19, 21 and 23-25 have been canceled. Claim 15 has been amended. Claims 1-18, 20, 22, 26 and 27 remain pending in the application.
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 03/02/2020 and 06/16/2021 have been considered by the Examiner. The submissions are in compliance with the provisions of 37 CFR 1.97.
Claim Objections
Claim 7 is objected to because of the following informalities: Claim 7 recites the term “VM” in line 2. This acronym is not defined in the claim at least for the first time. Any abbreviation or shortened representations of a term should be spelled out completely upon its first use in each claim branch (e.g., user equipment (UE)). However, for the examination purpose, the Examiner has considered this acronym term in lights of the Applicant’s specification ¶ [0015] as follow: VM (i.e., “virtual machine”). Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “the VM" in line 2, there is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 16 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Athreyapurapu et al. (US. Pat. No. 10,999,219 B1, hereinafter Athreyapurapu) in view of Trudeau et al. (US. Pub. No. 2006/0165103 A1, hereinafter Trudeau).
Regarding claim 1.
         Athreyapurapu teaches a computing apparatus for providing a hardware-assisted virtual switch on a host (Athreyapurapu teaches in Fig. 1 and [Col. 6, lines 21-38] servers elements 12A, 12B and 12X (i.e., a computing apparatus) which can provide and allow virtual switch to operate a virtual switch on a host switch.., a virtual switch that allows virtual machines operating on the same server 12A to exchange packets and a virtual machine is virtualized from physical hardware of the host server. This indicates that the servers (i.e., computing apparatus) used to provide “a hardware-assisted virtual switch on a host”), comprising: a hardware virtual switch (vSwitch) circuit (note that NIC is a circuit board or a card that is installed in a computer and includes a switch that acts as a virtual hardware component. Athreyapurapu teaches in Fig. 1 and [Col. 6, lines 35-38] a NIC-based switch used for switching among virtual hardware components and among virtual hardware components); and 
         a hardware virtual host (vHost) circuit, the vHost circuit having an interface driver specific to the hardware vSwitch and configured to provide a vHost data plane (Athreyapurapu teaches in [Col. 19, lines 22-30] a virtual function driver is presented directly into the virtual machine guest operating system for the same purpose and further teaches in [Col. 6, lines 9-38] host switch 17A (i.e., vHost) of server 12A is configured to switch packets between respective VNFs (i.e., Virtual network functions) associated with NICs 13A.sub.1, 13A.sub.2.(i.e., the NICs here includes an interface and are connected to the host switch 17 (vHost)) and further teaches that the host switches 17 may represent a bus switch, a virtual switch that allows virtual machines operating on the same server 12A to exchange packets and an OVS with Data Plane Development Kit (DPDK) enabled,… See also in [Col. 24, lines 4-10] about the relationship between the data plane and other open virtual switches), to: communicatively couple the hardware vSwitch to a guest virtual function (VF) (Athreyapurapu teaches in [Col. 6, lines 1-35] about different virtual switches and their operating functions and also teaches in [Col. 7, lines 45-50] that a virtual machine provides a virtualized/guest operating system for executing applications in an isolated provide a plurality of hardware queues and present to a virtual network driver of the guest VF an interface that is backward compatible with a software network interface.
         However, Trudeau teaches provide a plurality of hardware queues (Trudeau teaches in ¶ [0032] that the forwarding engine includes a virtual access and a set of transmit queues may be implemented using hardware queues (i.e., the claimed provide a plurality of hardware queues) of a wireless transceiver chipset) and present to a virtual network driver of the guest VF an interface that is backward compatible with a software network interface (Trudeau teaches in ¶ [0035] a set of client devices 610a-c are connectable to the access device 600, and each client device 610 is associated with its own virtual access point (VAP) 612a-c. For example, client device 610a is a laptop (i.e., the host operating system (OS) or through an application installed on it and provides remote offices or users with secure access. This process functionally is equivalent to the claimed “a virtual network driver”) is provided with a SSID=GUEST and the access point provides per VAP QoS support for these legacy devices, and thus the present invention facilitates backwards compatibility). 
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Trudeau by including the system of using backward compatibility ([0035]) into the teachings of Athreyapurapu invention. One would have been motivated to do so since facilitating backward compatibility to helps the access point that has the capability of recognizing the client type (by tagging or otherwise) and directing the traffic to an appropriate priority queue for handling the network connection operation efficiently. 

Regarding claims 16 and 26.
Claims 16 and 26 incorporate substantively all the limitation of claim 1 in a one or more tangible, non-transitory computer- operable mediums and method form and are rejected under the same rationale. Furthermore, regarding the element “non-transitory computer- operable mediums”
the applied prior art of record Athreyapurapu teaches this element in [Col. 3, lines 16-18] for similar function.

Claims 2-4 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Athreyapurapu in view of Trudeau further in view of Brouwer et al. (US. Pat. No. 9,594,598 B2, hereinafter Brouwer).

Regarding claim 2. Athreyapurapu in view of Trudeau teaches the computing apparatus of claim 1.          
               Athreyapurapu in view of Trudeau as a whole teaches the virtual network deriver and the vHost but they do not explicitly include the term control plane and thus, Athreyapurapu in view of Trudeau does not explicitly teach wherein the virtual network driver is to provide vHost control plane functionality.  
            However, Brouwer teaches wherein the virtual network driver is to provide vHost control plane functionality (Brouwer teaches in [Abstract] and [Col. 4, lines 3-13] control plane 110 is provided to perform various function in a virtual computing instances for example, from source host to destination host (i.e., vHost)).           
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Brouwer by including the system of using the control plane ([Abstract] and [Col. 4, lines 3-13]) into the teachings of Athreyapurapu in view of Trudeau invention. One would have been motivated to do so since this system comprises a control plane that is 

Regarding claim 3. Athreyapurapu in view of Trudeau teaches the computing apparatus of claim 1. 
             Athreyapurapu in view of Trudeau as a whole teaches the virtual network deriver and the vHost but they do not explicitly wherein the vHost control plane functionality comprises capability negotiation.  
        However, Brouwer teaches wherein the vHost control plane functionality comprises capability negotiation (Brouwer teaches in [Col. 10, lines 54-67 and Col. 11, lines 1-14] control plane 220 as noted above may manage the deployment, migration, utilization, and other aspects of virtual compute instances hosted in a virtual computing service, such as service 210 in FIG. 2…,where a virtualization host guarantees processing capability (i.e., capability negotiation) based on various rules or thresholds to current total utilization of instances at a virtualization host (e.g., processing capacity threshold of 80% or network utilization threshold of 70%). 
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Brouwer by including the system of using the control plane to manage the deployment, migration, utilization, and other aspects of virtual compute instances ([Col. 10, lines 54-67 and Col. 11, lines 1-14]) into the teachings of Athreyapurapu in view of Trudeau invention. One would have been motivated to do so since this system uses a control plane to perform live migration process if the host operating capability is a maximum threshold and thus helps to improve the performance of the virtual compute instances and the host device in an efficient manner.

Regarding claim 4. Athreyapurapu in view of Trudeau teaches the computing apparatus of claim 1.        
             Athreyapurapu in view of Trudeau does not explicitly teach wherein the vHost control plane functionality comprises live migration.  
          However, Brouwer teaches wherein the vHost control plane functionality comprises live migration (Brouwer teaches in Fig. 1 and [Col. 3, lines 66-67 and Col. 4, lines 1-9] a virtual computing instances include source and destination host (i.e., vHost) and further using the control plane 110 to perform live migration in various phases. Also see [Col. 7, lines 18-40] about the control plane function in a virtual computing service and a live migration). 
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Brouwer by including the system of using the control plane to perform a live migration ([Col. 3, lines 66-67 and Col. 4, lines 1-9]) into the teachings of Athreyapurapu in view of Trudeau invention. One would have been motivated to do so since this system comprises a control plane that is configured for live migration to a destination host which can allow the user to transparently move running Virtual Machines from one host to another without perceived downtime.
Regarding claim 27.
Claim 27 incorporates substantively all the limitation of claim 2 in a method form and is rejected under the same rationale.

Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Athreyapurapu in view of Trudeau further in view of Manula et al. (US. Pub. No. 2012/0307838 A1, hereinafter Manula the first).

Regarding claim 5. Athreyapurapu in view of Trudeau teaches the computing apparatus of claim 1.      
 wherein the vHost circuit is to receive an eventfd kick and translate the kick into a hardware write on the host.  
         However, Manula the first teaches wherein the vHost circuit is to receive an eventfd kick and translate the kick into a hardware write on the host (Manula the first teaches in ¶ [0075] that the transmission virtual lane (i.e., vHost) includes a virtual kick hardware linked list queue corresponds to a storage location for storing command identifiers of commands for which a kick has issued and further the kick hardware indicates that the entirety of the command is stored (i.e., written) on the host channel adapter (i.e., hardware host). Note that the process of storing is similar to the process of writing. Also see [0077] about virtual kick hardware linked list queue).
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Manula the first by including the system of using transmitting the virtual lane which includes kick hardware ([0075]) into the teachings of Athreyapurapu in view of Trudeau invention. One would have been motivated to do so since this system involves allocating space in a first kick hardware linked list queue for a second hardware kick linked list to add the second linked list to the multiple linked lists to store (i.e., write) the command on host channel adapter so that the temporary storage of data units on the communication adapter can be performed effectively.
Regarding claim 20.
Claim 20 incorporates substantively all the limitation of claim 5 in a method form and is rejected under the same rationale.

    Claims 8-12, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Athreyapurapu in view of Trudeau further in view of Manula et al. (US. Pub. No. 2014/0244965 A1, hereinafter Manula the Second).
Regarding claim 8. Athreyapurapu in view of Trudeau teaches the computing apparatus of claim 1.
           Athreyapurapu in view of Trudeau does not explicitly teach the computing apparatus comprising an input/output memory management unit (IOMMU), wherein the vHost circuit is to map a guest physical address (GPA) space into a host physical address (HPA) space in the IOMMU, wherein host hardware is to locate HPAs via GPAs.  
          However, Manula second teaches the computing apparatus comprising an input/output memory management unit (IOMMU) (Manula the second teaches in Fig. 1 and ¶ [0027] a host system 100 includes host machines and other hardware devices for example, the root complex which includes input/output memory management unit (IOMMU) the root complex (112) includes an input/output memory management unit (IOMMU)), wherein the vHost circuit is to map a guest physical address (GPA) space into a host physical address (HPA) space in the IOMMU, wherein host hardware is to locate HPAs via GPAs (Manula the second teaches in Fig. 1 and ¶ [0019] and [0027] the vHCA device (virtual host channel adapter) the claimed “vHost circuit” is provided to perform similar function and the root complex (112) includes an input/output memory management unit (IOMMU) and the IOMMU (124) includes functionality to translate addresses from one level of abstraction to another. For example, the IOMMU may translate addresses from a guest physical address (GPA) to machine physical address (MPA) which is the claimed “host physical address” and further teaches in ¶ [0063] that the GPA of the static memory structure are replaced with the pre-translated MPA of the static memory structure so that the embedded processor subsystem (i.e., host hardware) has direct access to each of the address CSRs located in the HCA. Upon loading the pre-translated MPA address). 
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Manula the second by including the system of using (virtual host channel adapter) to process guest physical address (GPA) and an input/output memory management unit (IOMMU) ([0019], [0027] and [0063]) into the teachings of Athreyapurapu in view of 
Regarding claim 9.
         Athreyapurapu further teaches wherein the vHost circuit is provide hardware separation of input/output operations for a plurality of guest virtual machines (Athreyapurapu further teaches in [Col. 21, lines 4-20] FIG. 4D depicts a computing device 290 that uses a kernel-based software bridge 292 for packet switching for VM input/output. Bridge 292 may represent a native Linux bridge. Virtio (also referred to as “virtIO” or “Virtio”) is a software abstraction layer over devices in a paravirtualized hypervisor and the back-end driver accepts the I/O requests from virtio front-end drivers 251 and performs I/O operations using NIC 240. Virtual machines 216 may represent Linux guest operating systems in computing device 200, 250, 270, 290).
Regarding claim 10. 
          Manula the second further teaches wherein the vHost circuit is to receive a kick, read an "avail" index and read from a host physical memory address according to a GPA in a descriptor queue of the avail index (Manula the second teaches in ¶ [0042]-[0043] the receiving processing logic (240) may include the descriptor fetch module (228) and the system shows how the kick process performed. For example, the HCA device (virtual channel adapter) the claimed “vHost circuit” receives a command and 
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Manula the second by including the system of using queue pairs and index to perform a search in a store and manage a kick that indicates the command ([0043] and [0046]) into the teachings of Athreyapurapu in view of Trudeau invention. One would have been motivated to do so since the data structure in the QP fetch module is pinned (does not move its virtual or physical machine addresses) in memory. In this manner, the address translations for the data structure may be pre-fetched before the addresses may be required by the HCA and thus reducing latency times in obtaining translations, and resulting in less throttling of performance in an efficient manner.
Regarding claim 11.
          Manula the second further teaches wherein the vHost circuit is to pin GPA pages into host memory (Manula the second teaches in ¶ [0046] that the data structure occupies the same GPAs and MPAs for as long as the vHCA device driver (i.e., vHost circuit) for the HCA (200) is executing. That is, the data structure in the QP fetch module (210) is pinned in memory without moving virtual or physical machine address).            

Regarding claim 12. 
       Manula the second further teaches wherein pinning GPA pages into host memory comprises pinning only memory for the virtual network driver (Manula teaches in ¶ [0046] that GPAs and MPA as for as long as the vHCA device driver for the HCA (200) is executing and the data structure in the queue pair pinned in a memory for virtual or physical machine addresses).       
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Manula the second by including the system using QP fetch module to pin in memory the data structure which occupies the same GPAs ([0046]) into the teachings of Athreyapurapu in view of Trudeau invention. One would have been motivated to do so since the data structure in the QP fetch module is pinned (does not move its virtual or physical machine addresses) in memory. In this manner, the address translations for the data structure may be pre-fetched before the addresses may be required by the HCA and thus reducing latency times in obtaining translations, and resulting in less throttling of performance in an efficient manner.
Regarding claim 22.
Claim 22 incorporates substantively all the limitation of claim 8 in a method form and is rejected under the same rationale.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Athreyapurapu in view of Trudeau further in view of Dupre et al. (US. Pub. No. 2016/0085568 A1, hereinafter Dupre).

Regarding claim 6. Athreyapurapu in view of Trudeau  teaches the computing apparatus of claim 1. 
            Athreyapurapu in view of Trudeau  does not explicitly teach wherein the vHost circuit is to provide an interrupt request (IRQ) relay to receive a host-side hardware IRQ, and translate the host-side IRQ into a software IRQ on the guest. 
          However, Dupre teaches wherein the vHost circuit is to provide an interrupt request (IRQ) relay to receive a host-side hardware IRQ, and translate the host-side IRQ into a software IRQ on the guest (Dupre teaches in Fig. 4 ¶ [0068] the virtual machine manager (VMM) running in virtual hypervisor modes receives and controls its IRQ from the Virtual Host IRQ control register 430. The virtual configuration register managed by the virtual hypervisor can configure an interrupt as a virtual host interrupt or a guest interrupt and further teaches in ¶ [0070] that the software running in hypervisor and 
access (read or write) to the interrupt configuration register is executed at step S500 and the program is running in a guest mode, then a trap is generated and the CPU switches to the hypervisor mode from which the guest has been initialized at step S520).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Manula the second by including the system using virtual machine manager (VMM) running in virtual hypervisor modes receives and controls its IRQ from the Virtual Host IRQ control register 430 ([0063]) into the teachings of Athreyapurapu in view of Trudeau invention. One would have been motivated to do so since the virtual interrupt configuration register (VICR) (121) is used for configuring a virtual interrupt. The host interrupt control register (HICR) is used for controlling a life-cycle of a host interrupt. The guest interrupt control register (GICR) is used for .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Athreyapurapu in view of Trudeau further in view of Tsirkin et al. (US. Pub. No. 2018/0059974 A1, hereinafter Tsirkin).

Regarding claim 7. Athreyapurapu in view of Trudeau teaches the computing apparatus of claim 1. 
           Athreyapurapu in view of Trudeau does not explicitly teach wherein the vHost circuit is to provide a host-side interrupt request (IRQ) directly to the VM, comprising translating the host-side IRQ into a guest-specific interrupt via an input/output memory management unit (IOMMU).  
       However, Tsirkin teaches wherein the vHost circuit is to provide a host-side interrupt request (IRQ) directly to the VM, comprising translating the host-side IRQ into a guest-specific interrupt via an input/output memory management unit (IOMMU) (Tsirkin teaches in ¶ [0013] a virtual device (also known as a passthrough device) (i.e., the vHost circuit) is provided to perform the host device request about memory access requests or interrupts and that request may be translated by using an Input/output Memory Management Unit (IOMMU). See also ¶ [0043]).           
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Tsirkin by including the system of interrupts request translation by using an Input/output Memory Management Unit (IOMMU) ([0013] and [0043]) into the teachings of Athreyapurapu in view of Trudeau invention. One would have been motivated to do so since this system involves receiving access request for host device from guest on virtual machine by virtual machine function on virtual machine. Determination is made on whether access request is valid .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Athreyapurapu in view of Trudeau further in view of Kaul. (US. Pub. No. 2018/0088975 A1, hereinafter Kaul).

Regarding claim 13. Athreyapurapu in view of Trudeau teaches the computing apparatus of claim 1.
         Athreyapurapu in view of Trudeau does not explicitly teach wherein the vHost circuit is to receive a live migration event notification, and responsive to the live migration event notification, dirty active memory pages of the guest VF and swap active memory pages out of cache.  
         However, Kaul teaches wherein the vHost circuit is to receive a live migration event notification, and responsive to the live migration event notification, dirty active memory pages of the guest VF and swap active memory pages out of cache (Kaul teaches in [0032] and [0037] the migration manager 127 (i.e., vHost) receiving a notification to increase the live migration speed when the stop-and-copy-phase is successful and can inform the source migration agent 120a to begin a post-copy memory migration stage and the migration agent 120a can initiate a stop-and-copy-phase by stopping the VM 110a and copying any dirty memory (i.e., dirty active memory) pages to the destination host 101b. Dirty memory pages refer to memory pages that were changed by the VM 110a after the initial copying of the memory of the VM 110a to the destination host 101b and further teaches in [0032] the VM 110a may utilize VM 
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kaul by including the system of using the migration manager 127 (i.e., vHost) receiving a notification to increase the live migration speed ([0032] and [0037]) into the teachings of Athreyapurapu in view of Trudeau invention. One would have been motivated to do so in order to increase the speed and efficiency of the VM live migration process by utilizing an intelligent order for pages is transferred. The method provides a technical advantage by reducing processing resources, processing time, and network bandwidth utilized to perform a live migration of a VM. The results allow the live migration process of the VM to be faster and more efficient.

    Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Athreyapurapu in view of Trudeau further in view of Greiner et al. (US. Pub. No. 2009/0216992 A1, hereinafter Greiner).

Regarding claim 14. Athreyapurapu in view of Trudeau teaches the computing apparatus of claim 1.
                Athreyapurapu in view of Trudeau further teaches wherein VF passthrough for the virtual network driver is not provided to the guest (Athreyapurapu teaches in [Col. 8, lines 1-3] VNFs may require one or more virtual hardware components 21 for virtualized input/output (I/O) and further teaches in [Col. 7, lines 45-50] in general, a virtual machine provides a virtualized/guest operating system for executing applications in an isolated virtual environment, and executing applications are isolated from both (i.e., the  virtualized/guest operating system) or from the hardware of the host and other virtual machines and further Trudeau teaches in ¶ [0046] that the administrator manages the 
           Athreyapurapu in view of Trudeau does not explicitly teach wherein the vHost circuit is to perform pure host-side updates of guest-to-host address translation and interrupts.
          However, Greiner teaches wherein the vHost circuit is to perform pure host-side updates of guest-to-host address translation and interrupts (Greiner teaches in ¶ [0101] when a virtual address is used a CPU (i.e., a vHost circuit) includes a dynamic address translation (DAT) to a real or absolute address and further teaches in ¶ [0248] a possible variation on the translation process described here is to treat the DAT table entry addresses as real rather than absolute addresses and 
a transformation between guest absolute and host virtual addresses so that the guest absolute addresses to be referenced in multiple host address spaces).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kaul by including the system of a real or absolute address translation between guest and virtual host ([0101] and [0248]) into the teachings of Athreyapurapu in view of Trudeau invention. One would have been motivated to do so in order to the virtual address can be effectively transmitted into real or absolute address using the translation exception qualifier, the efficiency and flexibility of the translation exception qualifier can be improved reliably.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Athreyapurapu in view of Trudeau further in view of Brown et al. (US. Pub. No. 2015/01282245 A1, hereinafter Brown).

Regarding claim 15. Athreyapurapu in view of Trudeau teaches the computing apparatus of claim 1.
wherein the hardware vSwitch comprises a hardware IP block.
         However, Brown teaches wherein the hardware vSwitch comprises a hardware IP block (Brown teaches in ¶ [0048] and [0050] the virtual switch 408 can access the IP block address or MAC address that originates from another virtual machine, e.g. virtual machine two 406 and further the virtual switch 408 includes include hypervisor 424 or hardware 402 as a result of virtual machine two 406 changing its IP address. This indicates that the network interface IP block changes or switches the traffic).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Brown by including an IP block address or MAC address of a virtual machine and a hardware resources within a virtual switch (vSwitch) ([0048] and [0050]) into the teachings of Athreyapurapu in view of Trudeau invention. One would have been motivated to do so since the switching device is coupled to the virtual machines, and configured to access the address pool for the assigned address of the virtual machine and the virtual switch 408 can work on either layer 2 or layer 3 communications and can monitor a MAC address in layer 2 or an IP address in layer 3 using a deep packet inspection in an efficient manner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU SHITAYEWOLDETADIK/Examiner, Art Unit 2455